 

Exhibit 10.19

 

February 27, 2003

 

Mr. Thomas F. Farrell, II

Chief Executive Officer

Dominion Energy, Inc.

120 Tredegar Street

Richmond, Virginia 23219

 

Dear Tom:

 

The purpose of this letter agreement is to consolidate several existing
agreements currently in place between you and the Company.

 

The Board of Directors recognizes that you have entered into an Employment
Continuity Agreement with the Company, which provides benefits under certain
circumstances in the event of a change in control of the Company. This agreement
is not intended to alter such agreement in any way. You and the Company agree
that, effective as of the execution of this Agreement, any prior employment
agreements between you and the Company (other than the Employment Continuity
Agreement) are null and void. The term “employment agreement” as used in the
preceding sentence does not include any company retirement, incentive or benefit
plan or program in which you participate.

 

A.   Enhanced Retirement Benefits.

 

  (i)   If you attain age 55 while employed by the Company, your retirement
benefits under the Company’s Pension Plan and Benefit Restoration Plan will be
computed based on the greater of (A) your years of credited service (as
determined pursuant to the terms of the Pension Plan), or (B) twenty-five (25)
years of credited service. If you attain age 60 while employed by the Company,
your retirement benefits under the Company’s Pension Plan and Benefit
Restoration Plan will be computed at such date, and at any time thereafter,
based on the greater of (A) your years of credited service (as determined
pursuant to the terms of the Pension Plan), or (B) thirty (30) years of credited
service. Any supplemental benefit to be provided under this section will be
provided as a supplemental benefit under this Agreement and will not be provided
directly from the Pension Plan. Any deemed credited service under the Employment
Continuity Agreement shall be credited in addition to this provision.

 

  (ii)   You are eligible for a lifetime benefit under the Company’s Executive
Supplemental Retirement Plan (“ESRP”). The ESRP benefit will be computed as an
equal periodic payment for 120 months according to the ESRP document. However,
this periodic payment will be payable for your lifetime (or for 120 payments, if
longer), or in a lump sum at retirement. If you should die prior to your
retirement from the Company,



--------------------------------------------------------------------------------

 

Mr. Thomas F. Farrell, II

February 27, 2003

Page 2 of 3

 

your beneficiary under the ESRP will receive a lump-sum cash payment equal to
the vested lifetime benefit under the ESRP as if you retired on the date of your
death.

 

If you should die following your retirement from the Company and you elected to
receive your ESRP benefit in the form of a lifetime annuity, your beneficiary
will receive a payment equal to the lifetime ESRP lump sum benefit (calculated
at your retirement date) minus the total annuity payments paid from your
retirement date to your date of death.

 

B.   Non-Compete Agreement.

 

Because of your valuable knowledge and experience, the Company wishes to ensure
that your employment with the Company will continue and that your services will
not be available to a competitor.

 

Subject to the terms and conditions set forth below, the Company agrees that
upon your retirement from the employ of the Company, you will be eligible for a
lump sum cash payment equal to your annual base salary in effect at the time of
your retirement. This payment will be made net of all applicable withholding
taxes as soon as practicable following your retirement. The lump sum cash
payment is in addition to any retirement or other benefits described above and
any benefits under the Employment Continuity Agreement.

 

In consideration for the promise of this supplemental payment, you agree that
during your employment with the Company and for a period of two years following
your retirement, you will not, directly or indirectly, own, manage, operate,
control, be employed by, or advise any other business that engages in activities
in competition with the Company in the generation, distribution or sale of
energy (a) in any state in which the Company is at the time carrying on such
business and (b) in any state in which the Company is at the time actively
negotiating to enter the business of the generation, distribution or sale of
energy.

 

You further agree that during your employment with the Company and for a period
of two years following your retirement, you will not solicit or attempt to
solicit any employees or customers of the Company, or other persons or entities
with or through whom the Company has done business, for the purpose of providing
goods and services or engaging in activities in competition with the Company.
You specifically agree that during the period of your employment with the
Company and for two years following your retirement, (a) you will not solicit,
aid or encourage, directly or indirectly any employees of the Company to leave
the Company or work elsewhere, and (b) you will not solicit, aid or encourage,
directly or indirectly, any of the Company’s customers to move their business
from the Company or to place business elsewhere.



--------------------------------------------------------------------------------

Mr. Thomas F. Farrell, II

February 27, 2003

Page 3 of 3

 

C.   Payments.

 

Any payment made under this Agreement will be paid from the Dominion Resources,
Inc. Executive Security Trust and/or the general assets of the Company as and
when due. No promises under this Agreement will be secured by any specific
assets of the Company, nor will any assets of the Company be designated as
attributable or allocated to the satisfaction of any such promises.

 

D.   Signatures.

 

If you agree with the terms and conditions set forth above, please indicate your
acceptance by signing and returning one copy of this letter to me. You should
retain the other copy for your records.

 

Sincerely yours,

 

 

/s/  THOS. E. CAPPS

Thos. E. Capps

Chairman of the Board and

Chief Executive Officer

 

 

Accepted:

 

/s/    Thomas F. Farrell, II

--------------------------------------------------------------------------------

   

Thomas F. Farrell, II

Date:

 

2/27/03

--------------------------------------------------------------------------------